Judgment, Supreme Court, Bronx County (John Collins, J.), rendered June 6, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 7 to 21 years, and judgment, same court and Justice, rendered December 23, 1996, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a concurrent term of 2 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the jury could reasonably infer that, as part of their drug-selling enterprise, defendant and his codefendant jointly possessed, with intent to sell, drugs found on the codefendant’s person (see, People v Tirado, 38 NY2d 955).
By failing to object, by making generalized objections, or by failing to request further relief after the court sustained objections and struck testimony, defendant has not preserved his present challenges to testimony regarding community complaints about the sale location and its drug-prone nature, and regarding the undercover officer’s transmissions to the backup team and his confirmation of the identity of the sellers, and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see, People v Garcia, 213 AD2d 249, lv denied 85 NY2d 973; People v Hendricks, 223 AD2d 409, lv denied 88 NY2d 966).
*414We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining claims. Concur — Ellerin, P. J., Sullivan, Lerner and Rubin, JJ.